[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                   FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 04-16738
                                                              September 30, 2005
                             Non-Argument Calendar
                                                              THOMAS K. KAHN
                           ________________________               CLERK

                      D. C. Docket No. 04-00157-CR-BE-NE


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

HELENA VICTORIA ANDERSON,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                               (September 30, 2005)

Before ANDERSON, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

      Helena Victoria Anderson appeals her convictions, pursuant to a jury

verdict, for theft of U.S. postal money order forms, in violation of 18 U.S.C. § 500.
Anderson, a former U.S. Postmaster “relief person” whose duties included selling

money orders, was charged, by superseding indictment, with 61 counts of stealing

and converting to her own use U.S. postal money order forms.                Following

Anderson’s motion for judgment of acquittal, the district court dismissed five

counts. Two counts were dismissed by oral motion by the government. On the

remaining counts, the jury found Anderson guilty as to Counts 1-2, 4-6, 8-16, 18-

19, 21, 23-26, 31, 42-43, 47, and 50-52, and acquitted her on Counts 7, 17, 20, 22,

27, 30, 32, 35-39, 41, 44-46, 48-49, and 54-61.

      On appeal, Anderson argues (1) that the jury improperly returned a

compromised verdict because the government’s evidence as to each count alleged

in the indictment was the same, and (2) that because the government failed to

establish which of the 59 money orders she paid for, the district court should have

granted her motion for judgment of acquittal as to all counts.        After thorough

review of the record and careful consideration of the parties’ briefs, we affirm.

      We review the denial of a motion for a judgment of acquittal de novo.

United States v. Hansen, 262 F.3d 1217, 1236 (11th Cir. 2001). “To uphold the

denial of a motion for judgment of acquittal, we need only determine that a

reasonable fact-finder could conclude that the evidence established the defendant’s

guilt beyond a reasonable doubt.” Id. (internal quotations and citation omitted).



                                          2
When considering the sufficiency of the evidence, we view “the facts and draw all

reasonable inferences therefrom in the light most favorable to the government.” Id.

(internal quotations and citation omitted).

      To establish the crime of money-order theft or conversion, the government

must demonstrate that a defendant embezzled, stole, or, without the authority of the

United States, knowingly converted to her own use blank money order forms

provided under the authority of the U.S. Postal Service. See 18 U.S.C. § 500. At

Anderson’s trial, the government presented testimony that an employee, in a

“money kiting” operation, will issue out-of-sequence money orders to herself and

hide daily activity reports.    One of Anderson’s supervisors testified that: (1)

Anderson had sold money orders out-of-sequence; and (2) Anderson admitted that

she had taken post office documents home. Postal Inspector Irving Wilbert, who

performs audits and financial investigations of postal employees, further testified

that (1) during an audit, he discovered that Anderson’s cash drawer was short

$939.59; (2) during a subsequent meeting, in which Anderson admitted that she

had “kited” money orders, Anderson gave him $207 in cash, but did not provide

him with an explanation of how she ended up with this money; (3) several of the

money orders were cashed for a greater amount than Anderson reported as being

sold; (4) many of the money orders were cashed before Anderson reported their



                                              3
issuance on her daily activity report; (5) most of the money orders contained

information that directly related to Anderson; and (6) Anderson admitted that she

had issued all of the money orders to herself without paying for them at the time of

issuance.

      Taking the facts in the light most favorable to the jury’s verdict, we are

satisfied the government presented ample evidence from which a reasonable finder

of fact could conclude that the evidence established Anderson’s guilt on some of

the counts, but not others, beyond a reasonable doubt. The district court did not err

by denying Anderson’s motion for judgment of acquittal with respect to some of

the counts.

      As for Anderson’s argument that the jury returned a “compromise verdict,”

it is well-settled that a defendant convicted by a jury on one count cannot attack his

conviction as inconsistent with a verdict of acquittal on another count. See United

States v. Powell, 469 U.S. 57, 68-69, 105 S. Ct. 471, 83 L. Ed. 2d 461 (1984)

(holding that jury verdicts are “insulate[d] from review” on the ground that they

are inconsistent); Dunn v. United States, 284 U.S. 390, 393, 52 S. Ct. 189, 76 L.

Ed. 356 (1932) (“Consistency in the verdict is not necessary. . . .The most that can

be said [of an inconsistent verdict] is that the verdict shows that either in the

acquittal or the convictions the jury did not speak their real conclusions, but that



                                          4
does not show that they were not convinced of the defendant’s guilt.”). If a guilty

verdict is supported by sufficient evidence, the conviction is proper, even if the

verdict is inconsistent. United States v. Mitchell, 146 F.3d 1338, 1345 (11th Cir.

1998). As we have already concluded, the evidence was sufficient to establish

Anderson’s guilt, beyond a reasonable doubt, on the counts of conviction.

Accordingly, we are unpersuaded by her argument that the jury returned a

compromise verdict.

      AFFIRMED.




                                         5